Citation Nr: 1607321	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  13-00 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether the reduction of the disability rating for right knee chondromalacia patella and posttraumatic synovitis from 30 percent to 20 percent, effective September 12, 2011, was proper.

2.  Entitlement to a rating in excess of 30 percent for right knee chondromalacia patella and posttraumatic synovitis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  
 

ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1973 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Louisville, Kentucky Regional Office (RO) of the Department of Veterans' Affairs (VA).

The issues of entitlement to a rating in excess of 30 percent for right knee chondromalacia patella and posttraumatic synovitis and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The overall level of functional loss due to the Veteran's right knee disability remained relatively constant during February 2008, September 2011 and March 2012 VA examinations.


CONCLUSION OF LAW

The criteria for restoration of a 30 percent rating for right knee chondromalacia patella and posttraumatic synovitis have been met effective September 12, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.105(e), 4.3 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 2008 rating decision, the RO increased the disability rating for the Veteran's right knee from 20 percent to 30 percent effective January 23, 2008, based on the results of a February 2008 VA right knee examination.  In a claim received by VA on July 28, 2011, the Veteran sought an increased rating for the right knee disability.  In the July 2012 rating decision, the RO decreased the right knee rating from 30 percent to 20 percent effective September 12, 2011 based on the findings of September 2011 and March 2012 VA examinations.  The RO also granted service connection for left knee disability and assigned a 10 percent rating effective July 28, 2011.     

Generally, when a rating assigned to a service-connected disability has been in place for less than 5 years, a ratings reduction may be based on a reexamination disclosing improvement.  38 C.F.R. § 3.344(c).   Although a more narrow reading of the rating criteria appears to indicate improvement, the VA examination reports all show a similar level of functional loss relating to employment capacity.  Accordingly, given this relative consistency in findings related to overall loss of employment-related function and resolving reasonable doubt in the Veteran's favor, the reduction of the right knee rating from 30 to 20 percent was not proper.  38 C.F.R. §§ 3.344(c), 4.1, 4.3, 4.40, 4.45.

ORDER

The 30 percent rating for right knee chondromalacia patella and posttraumatic synovitis is restored effective September 12, 2011.  



REMAND

In the July 2012 rating decision, the RO, in addition to reducing the rating assigned to the Veteran's right knee disability, also denied his claim for increase for right knee disability.  In a September 2012 statement, the Veteran's representative at that time, expressed disagreement with both the reduction and the denial of the increased rating, and also raised a claim for a TDIU, which must be considered as part and parcel of the claim for increase.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  However, in the subsequent December 2012 statement of the case, the RO only considered the propriety of the reduction.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issue of entitlement to a rating in excess of 30 percent for right knee chondromalacia patella and posttraumatic synovitis and the claim for a TDIU remain pending in appellate status and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  

These claims are not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.

Consequently, the case is REMANDED to the AOJ for the following:

Issue a statement of the case to the Veteran addressing the matter of entitlement to a rating in excess of 30 percent for right knee chondromalacia patella and posttraumatic synovitis and entitlement to a TDIU.  

The Veteran must be advised of the time limit for filing a substantive appeal.  Then, if the appeal is timely perfected and any additional development is completed (to include a contemporaneous VA examination if necessary), these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


